Robert P. Owens
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorney for Proposed Intervenor-Defendant Municipality of Anchorage

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION,                   )
                                               )
                    Plaintiff,                 )
                                               )
vs.                                            )
                                               )
FLYING CROWN SUBDIVISION                       )
ADDITION NO. 1 AND ADDITION NO. 2              )
PROPERTY OWNERS ASSOCIATION,                   )
                                               )
                    Defendant.                 )
                                               )
             and                               )
                                               )
Municipality of Anchorage,                     )
                                               )
             [Proposed]                        )
             Intervenor-Defendant              )
                                               ) Case No. 3:20-cv-00232-JMK

              (PROPOSED) ORDER ON MOTION TO INTERVENE
                   BY MUNICIPALITY OF ANCHORAGE

      The Municipality of Anchorage (MOA) has moved this Court to participate in these

proceedings as Intervenor-Defendant pursuant to Rule 24, FRCP. MOA notes that it owns

property adjacent to, and occasionally surrounding, the railroad transportation corridor
subject to ARRC’s easements. MOA also owns and operates utility infrastructure including

but not limited to water transmission lines which run within ARRC’s easements. As a

landowner adjacent to the railroad transportation corridor and utility user of the corridor,

the legal questions in this case have potential direct precedential implications for MOA. In

addition, MOA is a local government landowner and transportation corridor user

representing the general public interest impacted by the legal questions at issue in these

proceedings.

        The Court has considered the points and authorities submitted by MOA, the

submissions by other interested parties and the objections, if any, filed by Plaintiff, and

concludes that MOA meets the criteria to intervene as a matter of right because it claims

an interest relating to the property that is the subject of this action, and is so situated that

disposing of the action may as a practical matter impair or impede its ability to protect its

interest, including the public interest, and that none of the existing parties adequately

represent those interests.

        On the basis of the foregoing, MOA may henceforth participate in these proceedings

as Intervenor-Defendant and proposed Answer previously filed with the Court shall be

accepted as MOA’s answer to Plaintiff’s complaint.

        IT IS SO ORDERED this                      day of March, 2021, at Anchorage, Alaska.




                                                           Joshua M. Kindred
                                                           United States District Judge


(Proposed) Order on Motion to Intervene by Municipality of Anchorage
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 2 of 3
Certificate of Service
The undersigned hereby certifies that on 03/16/21, a
true and correct copy of the foregoing was served on the
parties by electronic means through the CM/ECF system:

/s/ Cathi Russell
Cathi Russell, Legal Secretary
Municipal Attorney’s Office




(Proposed) Order on Motion to Intervene by Municipality of Anchorage
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 3 of 3
